Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 02/19/2021. In virtue of this communication, claims 1-19 are allowed.


 Response to Arguments
Applicant's argument filed on 02/19/2021 with respect to claims1-19 have been considered.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 02/19/2021.

Allowable Subject Matter

Claims 1-19 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Masato (Jp 2017191082), discloses an object of the present invention is to make it possible for a bright spot imaging device to easily acquire an image of the entire object to be measured, even if the surface of the object to be measured, which has a different reflectance, is present. Provided are a bright spot image acquisition device and a bright spot image acquisition method capable of easily extracting individual bright spots even for DUTs having different reflectance. Further, even when strong light is incident only on a part of the surface of the object to be measured, the bright spot image of the entire object to be measured can be acquired. (Abstract)
Gordon (US 2016/0050401), discloses methods, circuits, optical assemblies, devices, systems and associated computer executable code for estimating for three dimensional imaging. According to some embodiments, there may be provided a projector operable to project a bi-dimensionally coded pattern to provide a first projection of the bi-dimensionally coded pattern and a second projection of the bi-dimensionally coded pattern. The first projection and the second projection may be offset or rigidly shifted with respect to one another, such that a first reflection off an object which is associated with the first projection and a second reflection off the object which is associated with the second projection are provided. A signal corresponding to the first reflection and a signal corresponding to the second reflection may be co-processed. (Abstract.)
Tropf (US 2009/0066929), discloses the most difficult problem in the creation of a range image with stereo cameras (4, 5) is the establishing of the correspondence of the points. For this, the scene (3) is illuminated twice; thereof at least once with a random or 
A statement indicating reasons for allowable subject matter follows:  the analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “An image processing system comprising: a first light projector configured to project, onto an   
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661